05/24/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0129



                             No. DA 21-0129

IN THE MATTER OF:

T.R.S.,

           Respondent and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until June 25, 2021, to prepare,

file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   May 24 2021